PER CURIAM.
Jeffrey Williams appeals from the judgment entered after a jury trial on his convictions for two counts of assault in the first degree causing serious physical injury, one count of shooting a firearm from a *660motor vehicle and three counts of armed criminal action. There was no plain error in admitting photographs of the victims' injuries. We affirm.
An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).